IN THE SUPERIOR COURT OF THE STATE OF DELAWARE



KT4 PARTNERS LLC, and SANDRA                            )
MARTIN CLARK, as trustee for MARC                       )
ABRAMOWITZ IRREVOCABLE TRUST                            )
NUMBER 7,                                               )
                                                        )   C.A. No. N17C-12-212 EMD CCLD
                         Plaintiffs,                    )
                                                        )
                    v.                                  )
                                                        )
PALANTIR TECHNOLOGIES INC.,                             )
and DISRUPTIVE TECHNOLOGY                               )
ADVISERS LLC,                                           )
                                                        )
                         Defendants.                    )

                                          Submitted: April 12, 20211
                                           Decided: July 16, 2021

                                       Upon Plaintiffs’ Motions in Limine
                                                   DENIED

Bartholomew J. Dalton, Esquire, Michael C. Dalton, Esquire, Dalton & Associates, P.A.,
Wilmington, Delaware, Barry S. Simon, Esquire, Jonathan B. Pitt, Esquire, Stephen Wohlgemuth,
Esquire, Williams & Connolly LLP, Washington, D.C., Attorneys for Plaintiffs KT4 Partners LLC
and Sandra Marsha Clark, as Trustee for Marc Abramowitz Irrevocable Trust Number 7.

Blake Rohrbacher, Esquire, Kelly E. Farnan, Esquire, Kevin M. Gallagher, Esquire, Katharine L.
Mowrey, Esquire, Ryan D. Konstanzer, Esquire, Richards, Layton & Finger, P.A., Wilmington,
Delaware, John C. Hueston, Esquire, Moez M. Kaba Esquire, Hueston Hennigan LLP, Los
Angeles, California, Kevin J. Orsini, Esquire, Rory A. Leraris, Esquire, Cravath Swaine & Moore
LLP, New York, New York, Attorneys for Defendant Palantir Technologies Inc.

Elena C. Norman, Esquire, Paul J. Loughman, Esquire, Lakshmi A. Muthu, Esquire, Caleb G.
Johnson, Esquire, Young Conaway Stargatt & Taylor LLP, Wilmington, Delaware, John Douglas
Bethay, III, Esquire, Maynard Cooper & Gale LLP, Birmingham, Alabama, Attorneys for
Defendant Disruptive Technology Advisers LLC.

DAVIS, J.



1
    D.I. No. 476.
                                        I.       INTRODUCTION2

        This civil action is assigned to the Complex Commercial Litigation Division of this

Court. Plaintiffs KT4 Partners LLC (“KT4”) and Sandra Marsha Clark, as trustee for the Marc

Abramowitz Irrevocable Trust Number 7 (the “Trust” and, collectively with KT4, the

“Plaintiffs”) are stockholders of Defendant Palantir Technologies Inc. (“Palantir” or the

“Company”). Plaintiffs allege Palantir and Defendant Disruptive Technology Advisers LLC

(“DTA” and, collectively with Palantir, the “Defendants”) tortiously interfered with a

prospective business relationship Plaintiffs had with CDH Investments (“CDH”) to sell

Plaintiffs’ stock through a secondary securities transaction. Plaintiffs also allege that

Defendants’ conspired to steer CDH away from Plaintiffs so that Defendants could appropriate

the stock transaction for themselves.

        On December 14, 2017, Plaintiffs filed a complaint (the “Complaint”)3 seeking

compensatory and punitive damages from Defendants for (1) tortious interference with

prospective contractual relations; and (2) civil conspiracy to commit tortious interference with

prospective contractual relations. On December 11, 2020, Defendants moved for summary

judgment (the “SJ Motions”).4 Plaintiffs opposed the SJ Motions on January 11, 2021.5 On

March 23, 2021, the Court held a hearing on the SJ Motions and the Motions.6 The Court

granted in part and denied in part the SJ Motions on June 24, 2021.7




2
  The factual background of this case is set out in KT4 Partners LLC v. Palantir Techs., Inc., 2021 WL 2823567
(Del. Super. June 24, 2021) (the “Summary Judgment Decision”). Terms not otherwise defined herein shall have
meaning ascribed to them in the Summary Judgment Decision.
3
  D.I. No. 1, Compl.
4
  D.I. Nos. 689, 693.
5
  D.I. Nos. 703, 706.
6
  D.I. No. 742. At the hearing, the Court also heard argument on Plaintiffs’ two Daubert motions (the “Motions”).
7
  D.I. No. 756.


                                                        2
        Plaintiffs have moved, in limine, to exclude two experts, Zachary Abrams and Dr. Yael

Hochberg, designated by Palantir. Palantir opposed the Motions. For the reasons set forth

below, the Court will DENY the Motions.

                                         II.      BACKGROUND8

        A. THE EXPERT TESTIMONY—ZACHARY ABRAMS

        Palantir seeks to admit expert testimony from Zachary Abrams. Mr. Abrams earned a

Master of Business Administration degree from the University of Pennsylvania.9 Mr. Abrams

has served as a portfolio manager of private equity firms specializing in secondary securities

transactions for nearly 20 years.10 Mr. Abrams provides that, in those roles, he worked on at

least 100 secondary transactions from negotiation through due diligence and execution.11

        Mr. Abrams developed a six-stage framework for evaluating whether a transaction is

likely to close.12 Those stages are (i) identification of the seller; (ii) preliminary discussions; (iii)

preliminary due diligence; (iv) agreement on terms; (v) final due diligence and approvals; and

(vi) preparation of documents.13 Mr. Abrams testified at a deposition that he applies this

framework when evaluating transactions with his current firm.14

        Mr. Abrams applied this framework to the facts of this case. Mr. Abrams opines that the

transaction between Plaintiffs and CDH would have failed regardless of any interference. In

reaching this opinion, Mr. Abrams identified several “red flags” that, according to him,

diminished the probability of a closing. The red flags included (i) the slow pace of the



8
  The Court relies upon the Summary Judgment Decision’s Background section, Section II, for the factual and
procedural portions of this memorandum opinion.
9
  D.I. 735, Ex. 1 ¶¶ 5-7.
10
   Id. ¶ 1.
11
   Ex. 2 at 29-30.
12
   Ex. 1 ¶ 13, 46.
13
   Id. ¶¶ 47-63.
14
   Ex. 2 at 113-14.


                                                        3
transaction; (ii) the size of the transaction; (iii) the fact that the transaction was being negotiated

at the same time as Palantir’s primary (Series K) financing round; and (iv) the independent

attractiveness of a primary investment in Palantir.15 Mr. Abrams’ ultimate opinion is that the

transaction had no reasonable certainty or expectation of closing because it was unlikely that

CDH would agree to material terms, including price.16

         B. THE EXPERT TESTIMONY—DR. YAEL HOCHBERG

         Palantir also seeks to admit expert testimony from Dr. Yael Hochberg. Dr. Hochberg

earned a Doctorate degree in Finance from Stanford University and a Master of Arts degree in

Economics at Stanford University.17 Dr. Hochberg currently serves as a Professor of

Entrepreneurship and Finance at Rice University.18 Dr. Hochberg is a Visiting Professor and

Research Assistant at the Massachusetts Institute of Technology and Duke University.19 Dr.

Hochberg has taught finance courses at the University of Chicago, Cornell University,

Northwestern University, and Hong Kong University.20 For the past 20 years, Dr. Hochberg

academically focused on venture capital, private equity, and entrepreneurial finance.21 Much of

Dr. Hochberg’s work has been published in peer-reviewed academic journals and mainstream

newspapers and magazines dedicated to markets.22

         Dr. Hochberg was asked to opine on the customary practices and economic incentives of

private technology companies in raising capital through both primary offerings and secondary

trades. Dr. Hochberg provided an overview of the structure and details of these transactions, the



15
   Ex. 1 ¶¶ 106-24.
16
   Id. ¶ 124.
17
   D.I. 737, Ex. 1 ¶ 1-2.
18
   Id. ¶ 1.
19
   Id.
20
   Id. ¶ 3.
21
   Id. ¶ 4.
22
   Id. ¶ 5.


                                                   4
pros and cons of those transactions relative to each other, the negotiation process and the factors

involved in it, and the role of private companies in facilitating secondary transactions.23 Dr.

Hochberg purportedly applied this knowledge to the facts of this case, including the potential

benefits CDH may have seen in pursuing a primary, rather than secondary, investment.24

         Dr. Hochberg provides the opinion that the transaction was unlikely to close regardless of

any interference. In arriving at this opinion, Dr. Hochberg cites to: (i) the presence of multiple

offers of different stock at different prices; (ii) the presence of multiple offers of the same stock

at different prices; (iii) the size of the proposed transaction; (iv) the time-consuming nature of

coordinating a deal with many parties; and (v) CDH’s demanding due diligence requests.25

Finally, Dr. Hochberg opines that Palantir’s actions, including in contacting CDH, at the time of

the proposed transaction were customary and economically advantageous.26

                              III.      APPLICABLE LEGAL STANDARD

         The admissibility of expert testimony is governed by Rule 702 of the Delaware Rules of

Evidence (“Rule 702”). Rule 702 provides that:

         If scientific, technical or other specialized knowledge will assist the trier of fact to
         understand the evidence or to determine a fact in issue, a witness qualified as an
         expert by knowledge, skill, experience, training or education may testify thereto
         in the form of an opinion or otherwise, if (1) the testimony is based upon
         sufficient facts or data, (2) the testimony is the product of reliable principles and
         methods, and (3) the witness has applied the principles and methods reliably to
         the facts of the case.27

         When applying Rule 702, Delaware Courts have adopted the U.S. Supreme Court’s

holdings in Daubert v. Merrell Dow Pharmaceuticals.28 Daubert requires the trial judge to act



23
   Id. ¶¶ 20-72.
24
   Id. ¶¶ 90-100; Ex. 2 at 11-12, 63-66, 80, 177, 182, 237.
25
   Ex. 1 ¶ 90; Ex. 2 at 63-66, 159, 181.
26
   Ex. 1 ¶¶ 100-09.
27
   D.R.E. 702.
28
   509 U.S. 579 (1993).


                                                              5
as gatekeeper and determine whether the expert testimony is relevant and reliable and whether it

will assist the trier of fact.29 The Delaware Supreme has adopted a five-part test for the Court to

consider when determining the admissibility of scientific or technical testimony. The Court must

decide whether:

        (i) the witness is qualified as an expert by knowledge, skill experience, training or
        education; (ii) the evidence is relevant and reliable; (iii) the expert’s opinion is
        based upon information reasonably relied upon by experts in the particular field;
        (iv) the expert testimony will assist the trier of fact to understand the evidence or
        to determine a fact in issue; and (v) the expert testimony will not create unfair
        prejudice or confuse or mislead the jury.30

                                  IV.     PARTIES’ CONTENTIONS

        A. THE DAUBERT MOTION—MR. ABRAMS

        Plaintiffs contend that Mr. Abrams’ opinion is based on select evidence from the record

that will not assist the trier of fact.31 Plaintiffs claim that Mr. Abrams’ six-stage framework has

no reliable basis because it never has been applied outside the litigation and has not been subject

to peer review.32 Finally, Plaintiffs contend that Mr. Abrams’ opinion uses an incorrect legal

standard that sets a higher bar for the proposed transaction’s probability of closing.33

        In opposition, Palantir principally argues that Plaintiffs’ objections are based on factual

bases and biases that go to weight and credibility rather than admissibility. On the merits,

Palantir claims Mr. Abrams considered the entire record in reaching his opinions.34 Palantir

asserts that Mr. Abrams’ experience with secondary transactions does not need peer reviewing

because he is not an academic or scientific expert.35 Palantir also points out that Mr. Abrams



29
   See Daubert, 509 U.S. at 582.
30
   Cunningham v. McDonald, 689 A.2d 1190, 1193 (Del. 1997) (internal quotation marks and citations omitted).
31
   Plaintiffs’ Abrams Mot. at 13-18.
32
   Id. at 18-21.
33
   Id. at 21-23.
34
   Palantir Abrams Opp. at 9-21.
35
   Id. at 21-27


                                                       6
regularly applies his framework in his role as a portfolio manager. Finally, Palantir contends that

Mr. Abrams has not misstated the law, and in any event, the Court can correct any

misstatements.36

             B. THE DAUBERT MOTION—DR. HOCHBERG

        Plaintiffs do not oppose all of Dr. Hochberg’s opinions or testimony. Plaintiffs do not

challenge Dr. Hochberg’s testimony regarding an overview of primary and secondary

transactions in the private technology industry.37 Instead, Plaintiffs make similar select evidence

and incorrect-standard arguments as raised in connection with Mr. Abrams’ opinions.

Specifically, Plaintiffs contend that (i) Dr. Hochberg ignored evidence undercutting her opinion

because that evidence was less favorable to Palantir; and (ii) Dr. Hochberg’s opinion that it

would be acceptable for Palantir to pursue the CDH deal for itself contravenes the applicable

legal standards for this civil proceeding.38

        With respect to Dr. Hochberg, Palantir restates its weight and credibility arguments.

Palantir contends Dr. Hochberg’s opinions are reliable and relevant because (i) of her extensive

academic experience with these issues; (ii) the opinions are based on the entire record; and (iii)

the opinions will assist the jury in understanding the complexities of secondary transactions and

the various reasons why they may fail to close without any interference.39 Finally, Palantir

asserts that Dr. Hochberg’s opinion regarding the acceptability of Palantir’s actions is admissible

as a custom and practice and does not purport to express a legal standard.40




36
   Id. at 27-30.
37
   Plaintiffs’ Hochberg Mot. at 1.
38
   Id. at 16-24.
39
   Palantir Hochberg Opp. at 24-30.
40
   Id. at 30-33.


                                                 7
                                      V.      DISCUSSION

       A.      THE COURT WILL NOT EXCLUDE MR. ABRAMS’ TESTIMONY

       The Court finds that Mr. Abrams’ testimony is relevant. Mr. Abrams’ opinion is based

on specialized knowledge, i.e., his experience as a portfolio manager at firms that deal

exclusively in the secondary market. The Court finds that Mr. Abrams’ testimony could aid the

trier of fact in determining whether the transaction had a reasonable probability of closing.

Plaintiffs’ objection that Mr. Abrams’ opinion is based on selected evidence appears overstated

as the report and deposition testimony indicate he considered the entire record. The Court finds

that Plaintiffs’ objections to Mr. Abrams’ opinions go to weight and credibility, not

admissibility. The Court will not allow Mr. Abrams to assess the credibility of other witnesses;

however, the Court will allow Mr. Abrams to explain the bases for his conclusions, including

why he discredited certain facts favorable to Plaintiffs’ theory of the case. Plaintiffs will have

the opportunity to cross-examine Mr. Abrams and expose any weaknesses in his testimony or

opinions. Plaintiffs do not argue the testimony is otherwise prejudicial.

       Mr. Abrams’ testimony seems reliable. Contrary to Plaintiffs’ objections, an expert need

not always have the methodology subject to peer review. The inquiry is fact-specific and here, it

would make little sense for a non-scientific, non-academic expert like Mr. Abrams to publish his

framework in a journal or otherwise be subject to peer review. Mr. Abrams’ report indicates that

he applied a methodology developed through his 20 years of transactional experience to the facts

of the case. The methodology does not appear to have been manufactured for the litigation. In

essence, Plaintiffs disagree with Mr. Abrams’ unfavorable conclusion, contending factual

misunderstanding and bias. The Court finds that these challenges go to weight and credibility

and should be explored at trial, not excluded wholesale.




                                                  8
           Finally, the Court does not find that Mr. Abrams’ opinions rely on a higher standard than

that governing tortious interference claims. As explained in the Summary Judgment Decision,

“expectancy” and “probability” are used interchangeably under Delaware law.41 The semantic

difference is not material; however, to the extent Mr. Abrams does use a higher standard, his

testimony can be undercut by cross-examination. Finally, the Court will instruct the jury on the

proper legal standard.

           B.      THE COURT WILL NOT EXCLUDE DR. HOCHBERG’S TESTIMONY

           The Court finds that Dr. Hochberg’s testimony is relevant. Dr. Hochberg’s opinion is

based on her extensive academic and research experience and therefore constitutes specialized

knowledge. Dr. Hochberg opined on the entire record and set forth specific reasons for her

conclusions. These conclusions will aid the trier of fact in assessing whether the proposed

transaction had a reasonable probability of closing. Dr. Hochberg’s report and deposition

testimony do not support Plaintiffs’ objections that she mischaracterized the record or

inappropriately considered facts inapplicable to the case. As with Mr. Abrams, Plaintiffs can

challenge Dr. Hochberg as to facts and bias. These challenges will go to credibility and weight,

not admissibility. At trial, the Court will afford Plaintiffs a full opportunity to cross-examine Dr.

Hochberg.

           The Court finds that Plaintiffs’ objections to Dr. Hochberg’s reliability mirror their

relevancy arguments. For that reason, the Court will overrule Plaintiffs’ objections. Dr.

Hochberg’s report and deposition testimony indicate that Dr. Hochberg applied analyses

developed through research, teaching experience, and published articles before concluding that

there was no reasonable probability of a closing. Disagreement with that conclusion will be



41
     KT4 Partners, 2021 WL 2823567, at *20 & n. 261.


                                                       9
developed on cross-examination or through other experts and facts. That is especially so since

Plaintiffs charge Dr. Hochberg with overlooking evidence favorable to them and not assigning

that evidence enough importance.

       Finally, it is not clear that Dr. Hochberg will “instruct” the jury on the proper legal

standard. Dr. Hochberg’s opinion that Palantir’s actions are customary in the private technology

industry indicates an assessment of a market practice, not a legal standard by which Palantir’s

actions should be judged. Moreover, these statements go to Palantir’s privilege defense, which is

available if Palantir did not commit independent wrongful acts. To the extent Dr. Hochberg’s

opinion on market practice could be misconstrued by the jury as a legal standard, Plaintiffs will

be able address it on cross-examination. Finally, the Court can correct or limit any

mischaracterizations through curative instructions.

                                       VI. CONCLUSION

       For the foregoing reasons, the Court will DENY the Motions.

Dated: July 16, 2021
Wilmington, Delaware


                                              /s/ Eric M. Davis
                                              Eric M. Davis, Judge

cc: File&ServeXpress




                                                 10